     Case 3:20-cv-02220-W-MSB Document 12 Filed 03/08/21 PageID.74 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   WAYNE RUSIN,                                         Case No.: 20-CV-02220 W (MSB)
10                                       Plaintiff,
                                                          ORDER GRANTING JOINT
11   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 11]
12   WESTERN DENTAL SERVICES, INC.,
13                                     Defendant.
14
15            Parties have filed a joint motion to dismiss with prejudice. [Doc. 11.] Good cause
16   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17   PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
18   costs.
19
20            IT IS SO ORDERED.
21
22   Dated: March 8, 2021
23
24
25
26
27
28

                                                      1
                                                                               20-CV-02220 W (MSB)
